Citation Nr: 1422641	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-28 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1967 to November 1972.  He subsequently served in the Air Force National Guard.

This appeal initially came to the Board of Veterans' Appeals (Board) from a November 2008 rating decision.  In January 2011, the Board denied the Veteran's claim. The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In January 2012, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR). 

The JMR directed the Board to attempt to obtain service treatment records from the Veteran's time serving in the National Guard.  The Board remanded the claim so that the records could be sought and so that an additional examination could be provided.  Unfortunately, no additional records were found.  Nevertheless, the directed development was completed and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In July 2010, the Veteran testified at a Travel Board hearing.  A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the acting Veterans Law Judge (VLJ) who conducted that hearing has since retired from the Board.  In March 2014, the Veteran testified at a second hearing before the Board, this time before the undersigned VLJ. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 





FINDING OF FACT

Bilateral hearing loss was not present in service or until years thereafter, and the most probative medical evidence of record is against it being related to the Veteran's military service, to include his confirmed noise exposure therein.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The Veteran contends that service connection is warranted for currently-diagnosed bilateral hearing loss, claiming that it is due to noise exposure during active duty.  At his July 2010 hearing, he testified that he served as a flight line mechanic during active duty and that, while he was provided hearing protection, he was not able to perform his duties while wearing it and was therefore exposed to high levels of noise.  The Veteran denied any exposure to acoustic trauma in the Air Force National Guard, indicating that he was in the National Guard for less than two years and that, during the period that he served in North Dakota, he never got out of the barracks and that, during the period he served in Minnesota, he was training to be a plumber's apprentice.  He generally denied post-service noise exposure, noting that he had driven a beer truck, worked for a paper company (only visiting the quiet plant for approximately 10 minutes a day), and more recently had his own karaoke business (which he acknowledged placed him in front of speakers all of the time).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
 
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as sensorineural hearing loss, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385. 

Service treatment records are negative for any complaints of, treatment for, or diagnosis of hearing loss.  A December 1968 audiogram confirmed that the Veteran worked on the flight line and wore hearing protection, and his DD-214 establishes that he served as a jet engine technician.  At the time of his enlistment in March 1967, a hearing test showed pure tone thresholds, in decibels as follows (the numbers in parentheses are ASA units converted to ISO (ANSI) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
5 (15)
10 (15)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

The Veteran was provided additional hearing tests during his October 1972 separation examination and November 1972 National Guard enlistment examination.  The tests indicated identical pure tone thresholds as follows, in ISO (ANSI) units:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT
10
5
5
5
10

The Veteran's enlistment and separation examinations therefore establish that his overall hearing acuity actually improved during active duty service and he did not meet VA's criteria for a hearing loss disability at the time of his discharge from service.  The Board notes, however, that the absence of in-service evidence of hearing loss is not automatically fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).
  
The Veteran was diagnosed with bilateral sensorineural hearing loss upon VA examination in October 2008.  The VA examination also established the presence of a bilateral hearing loss disability in accordance with the provisions of 38 C.F.R. § 3.385.  Private audiograms conducted in September 2008 and February 2010 also confirmed high frequency hearing loss meeting the provisions of 38 C.F.R. § 3.385.  The record therefore clearly establishes the presence of a current hearing loss disability for VA purposes.  Moreover, VA has conceded military noise exposure, as the Veteran is currently service connected for tinnitus.

However, the presence of a current hearing loss disability and military noise exposure alone is not sufficient for service connection; rather, it must be shown that the noise exposure caused the hearing loss.  It is in regard to this third element of service connection that the Veteran's claim fails.  

During the course of the appeal, several VA opinions have been obtained, as has a private audiogram.

In October 2008, the Veteran underwent a VA examination.  The examiner confirmed bilateral hearing loss, and opined that it was as likely as not that the Veteran's hearing loss was the result of the Veteran's military noise exposure.  However, the examiner acknowledged at that time that the Veteran's claims file was not available for review, and he cautioned that his opinion was based solely on the Veteran's self-reported history of noise exposure during service. 

The examiner was subsequently provided with the Veteran's claims file, and after reviewing the file, he revised his opinion as to the etiology of the Veteran's bilateral hearing loss, concluding that it was less likely than not that the Veteran's hearing loss was due to his confirmed military noise exposure.  The examiner noted that the Veteran's hearing did not undergo a standard threshold shift during service and his hearing sensitivity (except for a non-significant change of 5 decibels in the left ear) actually improved during service.

The record also contains a February 2010 audiogram from a private audiologist documenting the Veteran's reports of high levels of noise during service and noting that "exposure to high levels of noise is expected to result in hearing loss."  The Board finds that this statement from the private audiologist is too general to mandate a grant of service connection.  The audiologist did not state that the Veteran's currently diagnosed hearing loss was due to noise exposure during service, instead she merely stated that high levels of noise can cause hearing loss.  As such, this statement is too speculative to provide the requisite nexus.  There was no discussion of the specific facts of the Veteran's case, the audiologist did not mention having had any access to the Veteran's service treatment records, and she did not provide any actual opinion as to the etiology of the Veteran's bilateral hearing loss.  The U. S. Court of Appeals for Veterans Claims (Court) has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Therefore, the statement of the February 2010 private audiologist has little, if any, probative value with regard to establishing the etiology of the Veteran's bilateral hearing loss.  

The Board obtained an additional medical opinion in April 2013.  The examiner reviewed the Veteran's audiometric tests at enlistment and separation, noting that there was not a significant shift in hearing from induction to discharge.  She concluded that given the fact that the Veteran's hearing was normal at separation and that there was no significant shift in thresholds from induction to discharge, it was less likely than not that the Veteran's hearing loss was caused by his military noise exposure.  She supported her conclusion by noting that current scientific understanding of the mechanisms and processes involved in the recovery from noise exposure suggested that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely, citing to the Institute of Medicine.  Furthermore, the evidence from laboratory studies in humans and animals was sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds were measurable immediately following the exposure. 

The Veteran maintains that he has experienced diminished hearing acuity since service.  He has reported this in his testimony, in his written statements, and at his VA examinations.  The Veteran's ex-wife (married to the Veteran from 1970-2003) wrote a statement in March 2012, recalling how loud the noise was when they were stationed in the United Kingdom in 1971.  She described the noise as deafening and remembered the Veteran complaining of frequent headaches and often not being able to hear what she, or other people, were saying to him.

Lay statements, such as those made by the Veteran and his ex-wife, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible and if so what weight to afford to it.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

It is well accepted that the Veteran experienced military noise exposure by virtue of being a jet mechanic.  It is also noted that the Veteran was observed to be candid and credible at his most recent Board hearing.  As such, the statements of the Veteran and his ex-wife are found to be credible and therefore constitute probative evidence that must be weighed against the other evidence of record.  

While the Veteran and his ex-wife assert that he experienced diminished hearing acuity during service, the Veteran specifically denied any hearing loss on medical history surveys he completed in October 1972, November 1972, and again in October 1973.  Of note, while he specifically denied any hearing loss, he did report having several other conditions, suggesting that the Veteran took time to review the documents, and adding weight to his denial of having any hearing loss at that time.  The Veteran has stated that he did not remember taking any hearing tests at separation, but the fact remains that an audiogram is of record in October 1972, and the Veteran's signature is on each of the medical history surveys.  The presence of this record entirely undermines the assertion that no hearing test was provided.

The Board recognizes that it is difficult to remember with precision, events which transpired more than thirty years earlier, but it is for that reason that contemporaneous evidence is often afforded greater probative value than history reported years later.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994). 
 
In this case, the lay evidence suggests that the Veteran was experiencing diminished hearing acuity in service, but the clinical testing at that time did not show any actual hearing loss, and even the Veteran at that time denied any diminished hearing acuity.  Moreover, the Veteran did not pursue any hearing treatment following service for multiple decades, as the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was more than 35 years after his separation from active duty service.  Given the contemporaneous nature of this evidence, it is found to be more probative than statements advanced decades after service and in conjunction with a claim for benefits.

Here, there is no clinical record of hearing loss in the decades following the Veteran's discharge from service and his claim for VA compensation.  The lack or absence of any clinical evidence of hearing problems both during and for decades after service weighs against a finding that the Veteran's hearing loss was present for the many years between service and his 2008 complaints.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  

Several medical opinions have been obtained, but each has provided a negative opinion.  The opinions have been supported by complete rationales that are grounded in the medical literature and the opinions were rendered with a complete understanding of the Veteran's military noise exposure.  See Barr v. Nicholson, 21. Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Moreover, the VA examiners' opinions have not been challenged by any other medical opinion, and they are found to be highly credible and are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The Veteran asserts that an audiologist had told him that his hearing loss was caused by military noise exposure when she was in the private sector, but she went to work for VA and refused to put it in writing.  The Board acknowledges that a lay person may be competent to report what a medical professional told him.  However, even if it were accepted that the audiologist had told the Veteran this, there is no suggestion that the audiologist had access to the Veteran's service treatment records, which is highly relevant in this case in that one of the VA examiner's changed his opinion on the etiology of the Veteran's hearing loss once he reviewed the service treatment records.  Additionally, no rationale was conveyed for the private audiologist's opinion, which would ultimately render it of less probative value than the two VA opinions which were fully supported.  

The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disabilities and active duty.  The Board must conclude that the preponderance of the evidence is against the claim, and it is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter September 2008.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained.  Additionally, the Veteran has testified at two hearings before the Board.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the initial Board hearing in July 2010, Bryant was specifically discussed.  The March 2014 Board hearing was more succinct in that the Veteran's testimony had not changed since the examination in 2010 and a transcript of that hearing is of record.  Nevertheless, at the March 2014 hearing, the Veteran was assisted by an accredited representative.  The representative and the Veterans' Law Judge acknowledged the Veteran's military noise exposure, and it was discussed that the obstacle he faced with service connection was the negative medical opinions.  The Veteran's reserve service was also discussed.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Of note, in January 2012, the Board's decision was vacated and the Veteran's claims file was returned to the Board so that an effort could be made to obtain any available National Guard or reserve records from the Veteran's time in the North Dakota and Minnesota National Guards.  The Board remanded the Veteran's claim in April 2012.  A specific request was sent to JSRRC on December 26, 2012 requesting all of the Veteran's service treatment records and service personnel records from his service in the Air National Guard beginning in November 1972 and ending in July 1974.  A response was received that there were no service treatment records in the file.  The specific National Guard units were also contacted and they sent all the records they had related to the Veteran.  However, none of the records showed any complaints or treatment related to the Veteran's hearing acuity.  The Veteran was also specifically informed of the unavailability to obtain any medical records from his National Guard service in a March 2013 letter.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


